76 P.3d 668 (2003)
189 Or. App. 487
STATE of Oregon, Respondent,
v.
Henry Roger BASSINE, Appellant.
99-1293; A114379.
Court of Appeals of Oregon.
Petition for Reconsideration June 26, 2003.
Opinion June 12, 2003.
Decided September 10, 2003.
Susan Elizabeth Reese, Portland, for petition.
Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
On Appellant's Petition for Reconsideration June 26, 2003.
PER CURIAM.
Defendant petitions for reconsideration of our decision in State v. Bassine, 188 Or.App. 228, 71 P.3d 72 (2003), contending that we committed errors of law and fact. We grant reconsideration and adhere to our previous opinion as modified.
Defendant first argues that we committed a factual error by stating that "S was removed from defendant's home in February 1998, after the other foster child told the police what she had seen and what S had disclosed to her." Id. at 230, 71 P.3d 72. Defendant argues that S was not removed from defendant's home because of anything that was disclosed by the other foster child or anything the other foster child had seen. We clarify our former opinion to eliminate any suggestion that defendant's removal was caused by the other foster child's report.
We amend that sentence to read that "S was removed from defendant's home in February 1998."
Defendant asserts other errors of fact and law. We deny defendant's petition for reconsideration of those issues without further discussion.
*669 Reconsideration allowed; former opinion modified and adhered to as modified.